Exhibit 10.1

AMENDMENT NUMBER TEN

TO THE
HARRIS CORPORATION RETIREMENT PLAN

WHEREAS, Harris Corporation, a Delaware corporation (the “Corporation”), has
heretofore adopted and maintained the Harris Corporation Retirement Plan, as
amended and restated effective January 1, 2003 (the “Plan”);

WHEREAS, the Corporation, by action of the Management Development and
Compensation Committee of the Corporation’s Board of Directors (the
“Compensation Committee”), has the authority to amend the Plan pursuant to
Section 17.1 of the Plan;

WHEREAS, pursuant to Section 13.3 of the Plan, the Compensation Committee has
delegated to the Employee Benefits Committee of the Corporation (the “Employee
Benefits Committee”) the authority to adopt non-material Plan amendments; and

WHEREAS, the Corporation, by action of the Employee Benefits Committee, desires
to amend the Plan in certain non-material respects.

NOW, THEREFORE, BE IT RESOLVED, that pursuant to the power of amendment in
Section 17.1 of the Plan and the delegation of such power pursuant to
Section 13.3 of the Plan, the Plan is hereby amended, effective as of the
applicable date indicated below, as follows:

1. Effective January 1, 2005, the definition of “Compensation” in Article 2 of
the Plan is hereby amended in its entirety to read as follows:

“Compensation. The following items of remuneration which a Participant earns for
work or personal services performed for an Employer: (a) salary or wages,
including lump sum merit increases; (b) commission paid pursuant to a sales
incentive plan; (c) overtime premium, shift differential or additional
compensation in lieu of overtime premium; (d) compensation in lieu of vacation;
(e) any annual bonus or incentive compensation payable in the form of cash
pursuant to the Harris Corporation Annual Incentive Plan or any successor
thereto or other similar plan or award program adopted from time to time by an
Employer or any stock award made in lieu of an annual cash bonus or incentive
compensation; (f) any compensation of a type described in items (a) through
(e) above which is paid as an employee contribution to the Plan; (g) any salary
reduction contributions to a cafeteria plan (within the meaning of section 125
of the Code) or a non-qualified deferred compensation plan maintained by an
Employer; or (h) any salary reduction contributions to an arrangement maintained
by an Employer providing qualified transportation fringes (within the meaning of
section 132(f)(4) of the Code). Notwithstanding the foregoing, the following
items shall be excluded from “Compensation”: (i) any extraordinary compensation
of a recurring or non-recurring nature not included under items (a) through
(h) above, including one-time recognition awards and rewards under a referral
program of an Employer; (ii) any award made or amount paid pursuant to the
Harris Corporation Stock Incentive Plan or any successor thereto, including, but
not limited to, performance shares, stock options, restricted stock, stock
appreciation rights or other stock-based awards or dividend equivalents;
(iii) severance pay, separation pay or special retirement pay; (iv) retention
bonuses or completion bonuses, unless authorized by the Administrative Committee
in a uniform and nondiscriminatory manner to be included in Compensation;
(v) reimbursement or allowances with respect to expenses incurred in connection
with employment,

such as tax equalization, reimbursement for moving expenses, mileage or expense
allowance or education expenses; or (vi) indirect compensation such as
employer-paid group insurance premiums or contributions under this Plan or any
other qualified employee benefit plan, other than a contribution described in
item (f) or (g) above.”

APPROVED by the HARRIS CORPORATION EMPLOYEE BENEFITS COMMITTEE on this 8th day
of June, 2005.

Attest:

/s/John D. Gronda     

Secretary

